DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s claims in the response filed on 3/11/2022 have been considered by the Examiner. Currently claims 1-21 are pending. A complete action on the merits of claims 1-21 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-10, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163).
Regarding claim 1, Harrah teaches a system, comprising:
a renal sheath including a distal end portion, a proximal end portion, and a medial portion between the distal and proximal end portions, the renal sheath configured to provide a portal for kidney-stone fragmentation and retrieval during a percutaneous nephrolithotomy procedure (Fig. 5 tube 102 includes port 109 which receives kidney stone fragments [0022]); 
Harrah does not teach one or more electrode pairs disposed in the medial portion of the renal sheath, the one or more electrode pairs designed to produce heat sufficient to induce hemostasis in bleeding tissue surrounding the renal sheath; and a wiring system desired to connect the one or more electrode pairs to an electric current to produce the heat sufficient to induce hemostasis. 
However Roberts teaches a percutaneous treatment device (biopsy resecting device and cauterizing) comprising one electrode pair (bipolar electrodes 22a, 22b mounted on an outer sheath surface 13) disposed on the medial portion of the sheath (Fig. 8a) designed to induce hemostasis in bleeding tissue surround the renal sheath (col. 6 lines 24-25) and a wiring system to connect the electrode pairs to an electric current (wires 28 for connection to RF generator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Harrah to include electrodes and the wiring system designed to produce heat for the purposes of preventing damaging blood loss if any tissue is resected (Col. 3 lines 52-56), or damaged during the percutaneous procedure. 
Regarding claim 2, Harrah in view of Roberts teaches the limitations of claim 1 as previously rejected above. Roberts teaches further comprising an electrosurgical generator designed to produce an alternating electric current to the one or more electrode pairs to produce the heat sufficient to induce hemostasis (RF generator, col 4.line 39). 
Regarding claim 4, Harrah in view of Roberts teaches the limitations of claim 1 as previously rejected above. Roberts teaches wherein the wiring system includes a pair of wires at least partially disposed within a wall of the renal sheath extending from a proximal end of the renal sheath to at least a first electrode pair of the one or more electrode pairs (28, Fig. 6 col. 4 lines 42-43). 
Regarding claim 7, Harrah in view of Roberts teaches the limitations of claim 1 as previously rejected above. Harrah teaches wherein the renal sheath includes PVC, PTFE, or a combination of PVC and PTFE ([0035] polyvinylchloride tubing).
Regarding claim 9, Harrah in view of Roberts teaches the limitations of claim 1 as previously rejected above. Harrah in [0039] provides for dimensions of the device but does not teach wherein the sheath is at least about 8 mm in diameter and 17 cm in length. Harrah’s device is configured to remove kidney stones. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed dimensions for the renal sheath since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Regarding claim 10, Harrah teaches a system, comprising:
a renal sheath including a distal end portion, a proximal end portion, and a medial portion between the distal and proximal end portions, the renal sheath configured to provide a portal for kidney-stone fragmentation and retrieval during a percutaneous nephrolithotomy procedure (Fig. 5 tube 102 includes port 109 which receives kidney stone fragments [0022]); 
Harrah does not teach one or more electrode pairs disposed in the medial portion of the renal sheath, the one or more electrode pairs designed to produce heat sufficient to induce hemostasis in bleeding tissue surrounding the renal sheath; and a wiring system desired to connect the one or more electrode pairs to an electric current to an alternating electric current to produce the heat sufficient to induce hemostasis and an electrosurgical generator configured to provide the alternating current to the one or more electrode pairs.
However Roberts teaches a percutaneous treatment device (biopsy resecting device and cauterizing) comprising one electrode pair (bipolar electrodes 22a, 22b mounted on an outer sheath surface 13) disposed on the medial portion of the renal sheath (Fig. 8a) designed to induce hemostasis in bleeding tissue surround the renal sheath (col. 6 lines 24-25) and a wiring system to connect the electrode pairs to an alternating electric current and an electrosurgical generator to provide the alternating current to the one or more electrode pairs (wires 28 for connection to RF generator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Harrah to include electrodes designed to produce heat, a wiring system, and an electrosurgical egenerator for the purposes of preventing damaging blood loss if any tissue is resected (Col. 3 lines 52-56), or damaged during the percutaneous procedure. 
Regarding claim 14, Harrah in view of Roberts teaches the limitations of claim 10 as previously rejected above. Harrah teaches wherein a distal end of the renal sheath is beveled for atraumatic insertion of the renal sheath into the dilated tract over the dilator ([0037]).
Claim 15 recites the same limitations of claim 7 as previously rejected above. 
Claim 17 recites the same limitations of claim 9 as previously rejected above. 
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), and in further view of Razavi (2010/0174170). 
Regarding claim 3, Harrah in view of Roberts teaches the limitations of claim 1 as previously rejected above. Roberts teaches each electrode pair of the one or more electrode pairs includes an active electrode and a return electrode (bipolar electrodes 22a, 22b), and the heat sufficient to induce the hemostasis is produced in circuit-completing bleeding tissue surrounding the renal sheath between the active and return electrodes (Fig. 4f). 
Roberts does not teach the one or more electrode pairs are embedded in the renal sheath. 
However, Razavi teaches electrodes can be embedded in (Fig. 4) or mounted on a sheath (Fig. 3)  [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes in Roberts such that they are embedded in the sheath in view of Razavi as an obvious design choice. It is the position of the Examiner that embedding the electrode in the sheath protects the electrode or the patient from direct contact with the electrode. 
Claim 11 recites the same limitations of claim 3 as previously rejected above. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), and in further view of Sarabia (2016/0193449). 
Regarding claim 5, Harrah in view of Roberts teaches the limitations of claim 4 as previously rejected above. 
Harrah does not teach further comprising a guidewire notch in the proximal end portion of the renal sheath wherein the guidewire notch is in a wall of the renal sheath opposite the wall including the pair of wires.
However, Sarabia teaches an introducer sheath 130 having a guidewire notch 144 to accommodate a guide wire 152.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Harrah such that a guidewire notch is made at a proximal portion of the sheath in a wall that is opposite the wall including the pair of wires since it allows the user to firmly position the guidewire and therefore introducer sheath within the patient while allowing the distal portion of the introducer sheath to be readily manipulated [0035]. 
Claims 6 and 21  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), and in further view of Yanuma (2010/0298634). 
Regarding claim 21, Harrah in view of Roberts teaches the limitations of claim 1 as previously rejected above. Harrah teaches a dilator configured to establish a dilated tract ([0048]). Harrah is silent about specifically teaching a needle configured to establish a needle tract from a back to a kidney of a patient. However, Yanuma teaches a device within the same field of invention (percutaneous stone removal device) and provides for a papillotome for incision to enlarge an opening of a duct to access a stone (4, Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a needle to establish a needle tract for the purposes of allowing the percutaneous  device to better access any stones in the duct. 
Regarding claim 6, Harrah in view of Roberts teaches the limitations of claim 21 as previously rejected above. Harrah teaches wherein a distal end of the renal sheath is beveled for atraumatic insertion of the renal sheath into the dilated tract over the dilator ([0037]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), Yanuma (2010/0298634), and in further view of Rizq (2013/0304052). 
Regarding claim 8, Harrah in view of Roberts and Yanuma teaches the limitations of claim 21 as previously rejected above. While Harrah provides for a dilator it does not teach transparent PVC and a non-transparent marker band for accurate insertion of the renal sheath into the dilated tract over the dilator
However, Rizq teaches radiopaque marker bands may be incorporated into the design of the medical device 12. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided non-transparent marker bands for the purposes of aiding the user of the medical device to determine its location [0074].
The combination is silent about specifically teaching the PVC for the medical device is a clear PVC. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PVC such that it is clear PVC since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), and in further view of McClurken (7,811,282).
Regarding claim 12, Harrah in view of Roberts teaches the limitations of claim 10 as previously rejected above.  Roberts teaches wherein the wiring system includes a pair of wires at least partially disposed within a wall of the renal sheath extending from a proximal end of the renal sheath to at least a first electrode pair of the one or more electrode pairs (28, Fig. 6 col. 4 lines 42-43), and a connector to connect the renal sheath to the electrosurgical generator (24). 
Roberts is silent about specifically teaching an external cable. 
However, McClurken provides for an electrosurgical device comprising an external cable and a connector at a proximal end of the external cable configured to connect a sheath to the electrosurgical generator (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a, b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pair of wires such that the external portion of the pair of wires extends to an external cable wherein a connector is placed at the proximal end of the cable and connects to an electrosurgical generator since these features (i.e. external cable and connector) are common knowledge, well known and widely used in the art of electrical connectors for fastening purposes, and involves only routine skill in the art.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), McClurken (7,811,282), and in further view of Sarabia (2016/0193449). 
Regarding claim 13, Harrah in view of Roberts and McClurken teaches the limitations of claim 12 as previously rejected above. 
Harrah does not teach further comprising a guidewire notch in the proximal end portion of the renal sheath wherein the guidewire notch is in a wall of the renal sheath opposite the wall including the pair of wires.
However, Sarabia teaches an introducer sheath 130 having a guidewire notch 144 to accommodate a guide wire 152.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Harrah such that a guidewire notch is made at a proximal portion of the sheath in a wall that is opposite the wall including the pair of wires since it allows the user to firmly position the guidewire and therefore introducer sheath within the patient while allowing the distal portion of the introducer sheath to be readily manipulated [0035]. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), and in further view of Rizq (2013/0304052). 
Regarding claim 16, Harrah in view of Roberts teaches the limitations of claim 15 as previously rejected above. While Harrah provides for a dilator it does not teach transparent PVC and a non-transparent marker band for accurate insertion of the renal sheath into the dilated tract over the dilator
However, Rizq teaches radiopaque marker bands may be incorporated into the design of the medical device 12. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided non-transparent marker bands for the purposes of aiding the user of the medical device to determine its location [0074].
The combination is silent about specifically teaching the PVC for the medical device is a clear PVC. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PVC such that it is clear PVC since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), Razavi (2010/0174170), and in further view of McClurken (7,811,282).
Regarding claim 18, Harrah teaches a system, comprising:
a renal sheath including a distal end portion, a proximal end portion, and a medial portion between the distal and proximal end portions, the renal sheath configured to provide a portal for kidney-stone fragmentation and retrieval during a percutaneous nephrolithotomy procedure (Fig. 5 tube 102 includes port 109 which receives kidney stone fragments [0022]); 
Harrah does not teach at least two electrode pairs embedded in the medial portion of the renal sheath wherein: each electrode pair of the at least two electrode pairs includes an active electrode and a return electrode, and the at least two electrode pairs are configured to produce heat sufficient to induce hemostasis in bleeding tissue surrounding the renal sheath; and a wiring system desired to connect the two electrode pairs to an alternating current to produce heat sufficient to induce hemostasis; wherein the wiring system includes a pair of wire at least partially disposed within a wall of the renal sheath extending from a proximal end of the renal sheath to a first electrode pair of the at least two electrode pairs, a connector at a proximal end of the external cable opposite the renal sheath configured to connect the renal sheath to an electrosurgical generator. 
However Roberts teaches a percutaneous treatment device (biopsy resecting device and cauterizing) comprising one electrode pair wherein the pair includes an active electrode and a return electrode (bipolar electrodes 22a, 22b mounted on an outer sheath surface 13) disposed on the medial portion of the renal sheath (Fig. 8a) designed to induce hemostasis in bleeding tissue surround the renal sheath (col. 6 lines 24-25) and a wiring system to connect to the electrode pair to an alternating electric current to produce the heat sufficient to induce the; wherein the wiring system includes a pair of wires at least partially disposed within a wall of the sheath extending from a proximal end to the renal sheath to a first electrode pair hemostasis (wires 28 for connection to RF generator, Fig. 6 col. 4 lines 42-43) and a connector configured to connect the sheath to an electrosurgical generator (24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Harrah to include electrodes, the wiring system, and connector to produce heat for the purposes of preventing damaging blood loss if any tissue is resected (Col. 3 lines 52-56), or damaged during the percutaneous procedure. 
While Roberts teaches an electrode pair, it does not teach at least two electrode pairs. However, mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is the position of the Examiner that additional electrodes on the sheath would expand the treatment area. 
Harrah in view of Roberts does not teach the electrodes embedded in the sheath. 
However, Razavi teaches electrodes can be embedded in (Fig. 4) or mounted on a sheath (Fig. 3)  [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes in Roberts such that they are embedded in the sheath in view of Razavi as an obvious design choice. It is the position of the Examiner that embedding the electrode in the sheath protects the electrode or the patient from direct contact with the electrode. 
Harrah in view of Roberts does not teach an external cable
However, McClurken provides for an electrosurgical device comprising an external cable and a connector at a proximal end of the external cable configured to connect a sheath to the electrosurgical generator (radiofrequency energy from the electrosurgical unit 14 is provided via cable 34 to electrosurgical device 30 and to elongated conductor shaft 102 ; Col 8 lines 33-43...cable 34 of device 30 comprises two insulated wires 34a, 34b connectable to electrosurgical unit 14 via two banana plug connectors 37a, 37b; and wire conductors 35a, 35b of insulated wires are connected distally to terminals 39 a, b which snap connect to proximal portion of shafts 102a ,102b ; Col 12 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pair of wires such that the external portion of the pair of wires extends to an external cable wherein a connector is placed at the proximal end of the cable and connects to an electrosurgical generator since these features (i.e. external cable and connector) are common knowledge, well known and widely used in the art of electrical connectors for fastening purposes, and involves only routine skill in the art.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), Razavi (2010/0174170), McClurken (7,811,282), and in further view of Sarabia (2016/0193449). 
Regarding claim 19, Harrah in view of Roberts, Razavi, and McClurken teaches the limitations of claim 18 as previously rejected above. 
Harrah does not teach further comprising a guidewire notch in the proximal end portion of the renal sheath wherein the guidewire notch is in a wall of the renal sheath opposite the wall including the pair of wires.
However, Sarabia teaches an introducer sheath 130 having a guidewire notch 144 to accommodate a guide wire 152.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath in Harrah such that a guidewire notch is made at a proximal portion of the sheath in a wall that is opposite the wall including the pair of wires since it allows the user to firmly position the guidewire and therefore introducer sheath within the patient while allowing the distal portion of the introducer sheath to be readily manipulated [0035]. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrah (2017/0215964) in view of Roberts (5,928,163), Razavi (2010/0174170), McClurken (7,811,282), and in further view of Rizq (2013/0304052). 
Regarding claim 20, Harrah in view of Roberts, Razavi, and McClurken teaches the limitations of claim 19 as previously rejected above. While Harrah provides for a dilator it does not teach transparent PVC and a non-transparent marker band for accurate insertion of the renal sheath into the dilated tract over the dilator
However, Rizq teaches radiopaque marker bands may be incorporated into the design of the medical device 12. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided non-transparent marker bands for the purposes of aiding the user of the medical device to determine its location [0074].
The combination is silent about specifically teaching the PVC for the medical device is a clear PVC. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PVC such that it is clear PVC since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Response to Arguments
Applicant’s remarks filed on 3/11/2022 have been acknowledged by the Examiner; however, they are not persuasive. 
Applicant recites on pages 8-9 of the remarks “Harrah’s tube 102 is a type of endoscope, specifically, a ureteroscope…such a ureteroscope is configured to pass from the urethra, through the bladder, and into the ureter. As such Harrah’s ureteroscope is not configured to provide a portal for kidney-stone fragmentation and retrieval during a percutaneous nephrolithotomy procedure.”
The Examiner respectfully disagrees. It is the position of the Examiner that the claims are directed to a device and not a method of percutaneous nephrolithotomy procedure. Furthermore, claim 1 requires “a renal sheath…configured to provide a portal for kidney-stone fragmentation and retrieval” and since Harrah’s tube or ureteroscope portal is sized to receive kidney-stones, it would read on the claimed limitation.”

Applicant recites on page 9 of the remarks “a PHOSITA would not modify the biopsy assembly 120 of Roberts by moving the bipolar electrodes 22a and 22b from the shaft 134 to the endoscope 124...such a modification would impermissibly change the principle of operation of Rebert’s biopsy assembly ...because Harrah’s ureteroscope would also need to remain stationary during a resection as taught by Roberts would also need to remain stationary during a resection as taught by Roberts. But the Examiner-asserted modification would instead require Harrah’s ureteroscope to be advanced during resection. Moreover, there is simply no indication in Harrah of a need or desire for resection in ureters; hence PHOSITA would simply not be motivated to modify Harrah with Roberts as asserted by the Examiner.” 
The Examiner respectfully disagrees. The device of Harrah is a percutaneous device that provides for a portal configured to receive kidney stone fragmentation. According to Fig. 4, the device of Harrah is configured to pass through the patient’s uretha, urinary bladder, and through the urinary bladder. If a tissue is resected or damaged from the percutaneous insertion of the device then bleeding would occur. The device of Roberts is used to teach that it would have been obvious to provide a percutaneous device with electrodes to cauterize the damaged or resected site in order  stop bleeding.  Additionally, Harrah in paragraph [0003] provides “an impacted kidney stone is a source of intense pain and bleeding.”  Therefore, one of ordinary skill in the art can also include electrodes in the device of Harrah for the purposes of preventing tissue bleeding as a result of the kidney stones.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/           Examiner, Art Unit 3794